On the court’s own motion, the decision of June 23, 1952 (ante, p. 819), is amended to read as follows: Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: Did the Supreme Court, as a matter of law and not in the exercise of discretion, have the jurisdiction or power to make the order dated January 15, 1952? Did this court, as a matter of law and not in the exercise of discretion, have the jurisdiction or power to make its order dated May 26, 1952 (see 279 App. Div. 229), modifying the above order of the Supreme Court? Motion for a stay pending the appeal to the Court of Appeals granted on condition that, within ten days after entry of the order hereon, appellant file an undertaking for $1,000, with corporate surety, that in the event the order of this court be affirmed or the appeal therefrom be dismissed appellant will pay all the costs of appeal and the $5 weekly installments of accrued temporary alimony from November 1, 1951 (as provided for in the order of the Official Referee), to the date of the determination by the Court of Appeals. Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ. [See post, p. 829.]